[Cite as State v. Hooks, 2022-Ohio-4132.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY



 STATE OF OHIO,                                   :     CASE NO. CA2021-12-148

         Appellee,                                :            OPINION
                                                               11/21/2022
                                                  :
   - vs -
                                                  :

 RYAN HARRISON HOOKS,                             :

         Appellant.                               :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2019-03-0438


Michael T. Gmoser, Butler County Prosecuting Attorney, and Michael Greer, Assistant
Prosecuting Attorney, for appellee.

Repper-Pagan Law, Ltd., and Christopher Pagan, for appellant.


        M. POWELL, P.J.

        {¶ 1} Appellant, Ryan Harrison Hooks, appeals his convictions and sentence in the

Butler County Court of Common Pleas. For the reasons set forth below, we affirm the trial

court's rulings.

        {¶ 2} The Warren County Drug Taskforce ("WCDT") began investigating Hooks as

a possible drug dealer in July 2018. On August 21, 2018, the WCDT arranged for a

confidential informant ("CI") to perform a controlled purchase of an ounce of fentanyl from

Hooks at Hooks' apartment in West Chester, Ohio. The CI was given money and was fitted
                                                                    Butler CA2021-12-148

with a wireless transmitter. After purchasing the drugs, the CI confirmed that Hooks was

the seller. The drugs were seized, weighed, and tested, and found to be a combination of

heroin and fentanyl weighing 25.74 grams.

         {¶ 3} A series of further controlled purchases was then arranged. On September

5, 2018, the CI purchased a mixture of heroin, fentanyl, and tramadol weighing 27.94 grams.

At that time Hooks informed the CI that he also sold cocaine. On September 27, 2018, the

CI purchased a mixture of heroin, fentanyl, diazepam, and tramadol weighing 27.95 grams.

At that time Hooks also told the CI that Hooks usually received one brick of fentanyl at a

time.    On October 11, 2018, the CI purchased cocaine weighing 27.64 grams.           On

November 8, 2018, the CI purchased cocaine weighing 27.92 grams. Although they did not

see Hooks during these transactions, the officers in the WCDT became familiar with Hooks'

voice.

         {¶ 4} On November 15, 2018, the WCDT executed a search warrant for Hooks'

apartment. As officers approached the residence, Hooks attempted to flee. As he fled,

Hooks removed a baggie from his pocket and dumped the contents (later found to be

cocaine) on the ground. Hooks was arrested and placed in the back of a police cruiser.

Officers then searched Hooks' apartment and garage, finding both a large bag of white

powder and a bag containing a Ruger firearm and suspected narcotics. In total, officers

recovered the firearm and four bags of drugs, one containing 21.32 grams of cocaine; one

containing 105.47 grams of heroin, fentanyl, cocaine, and diazepam mixture; and two bags

of cocaine with a combined weight of 85.56 grams.

         {¶ 5} Hooks was indicted on four counts of trafficking in heroin, four counts of

possession of heroin, three counts of trafficking in cocaine, three counts of possession of

cocaine, and one count of having weapons under disability. Because of the quantity of

drugs, four of the counts alleged that Hooks qualified as a Major Drug Offender ("MDO").

                                            -2-
                                                                       Butler CA2021-12-148

Because of the proximity of Hooks' apartment to Lakota West High School, two of the counts

carried a school enhancement specification. At trial, the jury heard testimony from eight

officers in the WCDT, including Detective Dan Schweitzer, of the Warren County Sherriff's

Office, and Detective Greg Spanel, of the Lebanon Police Department. There was also

testimony from three toxicologists employed at the Miami Valley Regional Crime Lab.

Following a five day trial, a jury found Hooks guilty of all counts. The trial court merged the

possession counts into the corresponding trafficking counts, and sentenced Hooks to serve

a mandatory term of 24 years in prison.

       {¶ 6} Hooks now appeals his conviction and sentence, raising three assignments

of error.

       {¶ 7} Assignment of Error No. 1:

       {¶ 8} THE TRIAL COURT IMPOSED AN UNLAWFUL SENTENCE.

       {¶ 9} In his first assignment of error, Hooks makes two different arguments. First,

he contends that the trial court erred by imposing an MDO sentence without an R.C.

2941.1410(A) MDO specification. Next, he argues that the state failed to present sufficient

evidence to prove the school premises enhancement. Because Hooks' second argument

under this assignment of error is also brought under his second assignment of error, we will

address the MDO sentence here and the school-premises sufficiency argument in our

discussion of his second assignment of error.

                                        MDO Finding

       {¶ 10} Hooks first argues that the trial court erred by imposing an MDO sentence

without an MDO specification attached to Counts 11 and 13 of the indictment. Hooks claims

that R.C. 2941.1410 requires language which explicitly states that the grand jury must find

an MDO specification applies, and that the failure to conform the indictment to R.C.

2941.1410 deprives the trial court of jurisdiction to find that he is an MDO and deprives him

                                              -3-
                                                                     Butler CA2021-12-148

of notice that he is charged as an MDO.

      {¶ 11} Section 10, Article I of the Ohio Constitution provides that "no person shall be

held to answer for a capital, or otherwise infamous, crime, unless on presentment or

indictment of a grand jury." Crim.R. 7(B) explains the structure and sufficiency requirements

of an indictment: "The statement [of the offense(s)] may be made in ordinary and concise

language without technical averments or allegations not essential to be proved." "The

statement may be in the words of the applicable section of the statute, provided the words

of that statute charge an offense, or in words sufficient to give the defendant notice of all

the elements of the offense with which the defendant is charged." Id. "The purpose of a

grand jury indictment has always been to give notice to the accused." State v. Horner, 126

Ohio St.3d 466, 2010-Ohio-3830, ¶ 10. Specifically, "[t]he purposes of an indictment are to

give an accused adequate notice of the charge, and enable an accused to protect himself

or herself from any future prosecutions for the same incident." State v. Buehner, 110 Ohio

St.3d 403, 2006-Ohio-4707, ¶ 7.

      {¶ 12} Major Drug Offender means "an offender who is convicted of or pleads guilty

to the possession of, sale of, or offer to sell any drug, compound, mixture, preparation, or

substance" which may consist of or contain certain quantities of controlled substances,

including "at least one hundred grams of cocaine," "one hundred grams of heroin," or "one

hundred grams of a fentanyl-related compound."           R.C. 2929.01(W); see also R.C.

2925.01(DD). Generally, "the determination by a court that an offender is a major drug

offender is precluded unless the indictment, count in the indictment, or information charging

the offender specifies that the offender is a major drug offender." R.C. 2941.1410(A). Such

a specification "shall be stated at the end of the body of the indictment, count, or

information" in the form outlined in the statute. Id. However, R.C. 2941.1410(A) provides

an exception to the specification requirement where an offender is charged pursuant to R.C.

                                             -4-
                                                                                Butler CA2021-12-148

2925.03, 2925.11, or 2925.05(E)(1).1

        {¶ 13} Hooks was found guilty of trafficking in cocaine in violation of R.C.

2925.03(A)(2) (Count 11); possession of cocaine in violation of R.C. 2925.11(A) (Count 12);

trafficking in heroin in violation of R.C. 2925.03(A)(2) (Count 13); and possession of heroin

in violation of R.C. 2925.11(A) (Count 14). None of these counts contained an R.C.

2925.1410(A) MDO specification.            Following Hooks' conviction, the trial court merged

Counts 11 and 12, and Counts 13 and 14. While the language of the remaining counts—

11 and 13—did not include an R.C. 2925.1410(A) MDO specification, the language of each

count mirrors the language of the offenses excepted from the MDO specification

requirement of R.C. 2941.1410(A).

        {¶ 14} Specifically, the language of Count 11 mirrors that of R.C. 2925.03(C)(4)(g),

which provides that "[i]f the drug involved in the violation is cocaine or a compound, mixture,

preparation, or substance containing cocaine," whoever violates R.C. 2925.03(A) "is guilty

of trafficking in cocaine." The penalty is determined based upon whether the amount of

cocaine "equals or exceeds one hundred grams of cocaine." Id. Possession of the cocaine

is thereby "a felony of the first degree, the offender is a major drug offender, and the court

shall impose as a mandatory prison term a maximum first degree felony mandatory prison

term." Id. Count 11 of the indictment provided that "Hooks did knowingly prepare for

shipment, ship, transport, deliver, prepare for distribution, or distribute cocaine," and that

"the amount of the drug involved equals or exceeds one hundred grams of cocaine." It

further states that the offense charged is a first degree felony for "trafficking in cocaine" and

that "the offender is a major drug offender."

        {¶ 15} Similarly, the language of Count 13 mirrors that of R.C. 2925.03(C)(6)(g),



1. In setting forth the MDO specification requirements, R.C. 2941.1410(A) begins by providing, "Except as
provided in sections 2925.03 and 2925.11 and division (E)(1) of section 2925.05 of the revised Code * * *."
                                                   -5-
                                                                                   Butler CA2021-12-148

which provides that "[i] If the drug involved in the violation is heroin or a compound, mixture,

preparation, or substance containing heroin," whoever violates R.C. 2925.03(A) "is guilty of

trafficking in heroin." The penalty is determined based upon whether the amount of heroin

"equals or exceeds one thousand unit doses or equals or exceeds one hundred grams." Id.

Possession of the heroin is thereby "a felony of the first degree, the offender is a major drug

offender, and the court shall impose as a mandatory prison term a maximum first degree

felony mandatory prison term." Id. Count 13 of the indictment provided that "Hooks did

knowingly prepare for shipment, ship, transport, deliver, prepare for distribution, or distribute

heroin," and that "the amount of the drug involved equals or exceeds one thousand unit

doses or equals or exceeds one hundred grams." It further states that the offense charged

is a first degree felony for "trafficking in heroin" and that "the offender is a major drug

offender."

        {¶ 16} We find that because R.C. 2941.1410(A) provides an exception to the MDO

specification requirement where an offender is charged pursuant to R.C. 2925.03, Counts

11 and 13 did not require an R.C. 2925.1410(A) MDO specification. The language of each

count mirrors the language of R.C. 2925.03(C)(4)(g) and (6)(g), thus providing more than

sufficient notice to Hooks as to the offenses with which he was charged, and satisfies the

requirements of Crim.R. 7(B). Hooks was duly convicted by a jury of trafficking in cocaine

and heroin in amounts exceeding 100 grams. The jury made special findings as to these

facts; these findings were not made by the trial judge.2 There is no merit to Hooks' first

argument. As such, his first assignment of error is overruled as to the MDO specification



2. We find no merit to Hooks' argument that R.C. 2941.1410(C) violates his right to trial by jury as recognized
by the U.S. Supreme Court in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, (2000) and Alleyne v.
United States, 570 U.S. 99, 133 S.Ct. 2151 (2013). As described above, Hooks was not convicted of an MDO
specification under R.C. 2941.1410, nor found by the court to be an MDO, but rather found by the jury to be
an MDO pursuant to his convictions under R.C. 2925.03(C)(4)(g) and (6)(g), both of which are excepted from
R.C. 2925.1410(A).
                                                     -6-
                                                                        Butler CA2021-12-148

argument.

       {¶ 17} Assignment of Error No. 2:

       {¶ 18} THE STATE FAILED TO PRESENT SUFFICIENT EVIDENCE.

       {¶ 19} Hooks next argues, under both his first and second assignments of error, that

the state failed to present sufficient evidence to prove the school enhancement. As such,

Hooks argues he could only be convicted of second-degree felony trafficking in Counts 1,

3, and 5, rather than the first-degree felony trafficking counts of which he was found guilty.

Hooks makes no argument regarding the admissibility of the Google Maps images

introduced to show that the transactions occurred "in the vicinity of a school premises."

Instead, he argues that the map and accompanying testimony is insufficient to prove the

school enhancement.

                                  School Enhancements

       {¶ 20} Whether the evidence presented at trial is legally sufficient to sustain a verdict

is a question of law. State v. Tolle, 12th Dist. Preble No. CA2020-10-015, 2021-Ohio-3401,

¶ 9. When reviewing the sufficiency of the evidence underlying a criminal conviction, an

appellate court examines the evidence to determine whether such evidence, if believed,

would convince the average mind of the defendant's guilt beyond a reasonable doubt. State

v. Roberts, 12th Dist. Warren No. CA2020-12-089, 2021-Ohio-3073, ¶ 12. The relevant

inquiry is, after viewing the evidence in the light most favorable to the prosecution, whether

any rational trier of fact could have found the essential elements of the crime proven beyond

a reasonable doubt. State v. Terry, 12th Dist. Warren No. CA2021-04-029, 2021-Ohio-

4043, ¶ 9.

       {¶ 21} R.C. 2925.03(C)(6)(e) provides that "if the amount of the drug involved equals

or exceeds one hundred unit doses but is less than five hundred unit doses or equals or

exceeds ten grams but is less than fifty grams," then trafficking in heroin is a second degree

                                              -7-
                                                                        Butler CA2021-12-148

felony, for which the court "shall impose as a mandatory prison term a second degree felony

mandatory prison term." However, "[i]f the amount of the drug involved is within that range

and if the offense was committed in the vicinity of a school [or] in the vicinity of a juvenile,"

then trafficking in heroin is a first degree felony, for which the court "shall impose as a

mandatory prison term a first degree felony mandatory prison term." Id. Because the school

enhancement specification increases the felony level for the offense, it must be separately

established beyond a reasonable doubt. State v. Howard, 12th Dist. Warren No. CA2012-

04-034, 2013-Ohio-1489, ¶ 55. As such, it is '"an essential element of the state's case-in-

chief."' State v. Watson, 12th Dist. Butler CA2016-07-138, 2017-Ohio-1402, ¶ 23, quoting

Howard at ¶ 55.

       {¶ 22} An offense is "committed in the vicinity of a school" if the offender commits

the offense "within one thousand feet of the boundaries of any school premises, regardless

of whether the offender knows the offense is being committed * * * within one thousand feet

of the boundaries of any school premises." R.C. 2925.01(P). "School premises" is defined

as "[t]he parcel of real property on which any school is situated, whether or not any

instruction, extracurricular activities, or training provided by the school is being conducted

on the premises at the time a criminal offense is committed." R.C. 2925.01(R)(1).

       {¶ 23} Hooks was found guilty of three counts of trafficking in heroin in violation of

R.C. 2925.03(A)(1) (Counts 1, 3, and 5).         Each count alleges that the offense "was

committed in the vicinity of a school" in accordance with R.C. 2925.03(C)(6)(e). As such,

these charges were elevated from second degree felonies to first degree felonies. Detective

Schweitzer testified that all five transactions between Hooks and the CI occurred at the

same address, that address being Hooks' apartment. Detective Schweitzer further testified

about the proximity of the apartment to Lakota West High School. Two images from Google

Maps were introduced during his testimony. These images depicted the area of West

                                               -8-
                                                                               Butler CA2021-12-148

Chester including Hooks' apartment where the heroin sales took place and Lakota West

High School. Detective Schweitzer testified that these images fairly and accurately depicted

the subject area of West Chester Township. Detective Schweitzer explained his process

of using the program to measure the distance between the apartment and the school

premises, which was less than 1,000 feet. Hooks did not object to the admissibility of

Detective Schweitzer's testimony or the Google Maps images.

       {¶ 24} Hooks now argues that the state failed to prove his vicinity to a school

premises, specifically contending that an officer must have firsthand information about

distance to prove a school enhancement, and that the use of Google Maps is insufficient to

prove the school enhancement.

       {¶ 25} We are concerned here with only whether Schweitzer's testimony and the

Google Maps images were sufficient evidence that Hooks' drug sales occurred within 1,000

feet of the boundaries of a school premises. That is, whether such evidence, if believed,

would convince the average mind of Hooks' guilt beyond a reasonable doubt. We find that

such evidence is sufficient for the jury to find that Hooks trafficked in drugs in the vicinity of

a school.3 The Google Maps images, depicting the proximity of Hooks' apartment to Lakota

West High School, in conjunction with Detective Schweitzer's testimony that the images

were fair and accurate depictions of the area and the process he followed in calculating the

distance, if believed, prove that Hooks sold drugs within 1,000 feet of Lakota West High

School premises.        The Google Maps images and Detective Schweitzer's testimony

adequately identified the premises upon which Lakota West High School is situated and

outlines property boundaries.         Obviously, instruction, extracurriculars and educational


3. This holding should not be construed as an endorsement of the method employed by the state to prove
that Hooks trafficked drugs in the vicinity of a school or the admissibility of the Google Maps images and
Detective Schweitzer's testimony regarding the vicinity of a school element of the offenses. As stated,
Detective Schweitzer's testimony and the Google Maps images were admitted into evidence without objection.
We find only that this admitted evidence was sufficient.
                                                   -9-
                                                                      Butler CA2021-12-148

training occur at a high school. The other issues raised by Hooks regarding Detective

Schweitzer's testimony and the Google Maps images go to admissibility and weight, issues

with which we are not concerned in determining sufficiency.

      {¶ 26} For these reasons, we overrule Hooks' first and second assignments of error

as regards sufficiency of the evidence offered in support of the school enhancement.

                                        Toxicology

      {¶ 27} Hooks next argues that the state's three toxicologists failed to state that their

opinions on controlled substances and weight were made within a reasonable degree of

scientific certainty, and that consequently, there was insufficient evidence to prove that

Hooks trafficked heroin and cocaine.

      {¶ 28} Evid.R. 702 provides that a witness may testify as an expert if (1) the witness'

testimony either relates to matters beyond the knowledge or experience possessed by lay

persons or dispels a misconception common among lay persons; (2) the witness is qualified

as an expert by specialized knowledge, skill, experience, training, or education regarding

the subject matter of the testimony; and (3) the witness' testimony is based on reliable

scientific, technical, or other specialized information.   State v. Cooperstein, 12th Dist.

Warren No. CA2018-09-117, 2019-Ohio-4724, ¶ 50. "The qualifications which may satisfy

these requirements are 'multitudinous.'" State v. McCrone, 12th Dist. Warren No. CA2018-

01-007, 2019-Ohio-337, ¶ 32, quoting State v. Mack, 73 Ohio St.3d 502, 511 (1995).

      {¶ 29} Three forensic scientists testified as to the content and weight of the drugs

seized in the controlled purchases.      Each of the three experts testified as to their

qualifications, and the methodology of the tests they performed to determine the content

and weight of the drugs seized following the controlled purchases from Hooks.

      {¶ 30} The first expert, Todd Yoak, testified that he was a forensic chemist with Miami

Valley Regional Crime Lab ("MVRCL") with 16 years of experience in that capacity. He also

                                            - 10 -
                                                                        Butler CA2021-12-148

testified that he had a Master of Science ("M.S.") degree in forensic science, that he had

previously served as an expert witness approximately 80 times, and that his analysis of the

drugs in this case occurred in his capacity as a forensic chemist at MVRCL.

       {¶ 31} Yoak was asked by the state, "And your conclusion that it does or does not

contain that particular drug, it [sic] that done to a reasonable degree of scientific certainty?"

Yoak answered that he was confused, and the state acknowledged it was "a poorly worded

question" then rephrased the question, "[A]re you then able to say, to the best of your ability

as a forensic chemist, that the substance you've analyzed is what you say it is?" (Emphasis

added.) Yoak answered affirmatively, and the state repeatedly used the same phrasing,

"the standard of being a forensic chemist" to ask Yoak about his other conclusions

measuring the various batches of drugs.

       {¶ 32} Later, when cross-examined by Hooks' trial counsel, Yoak stated "I am

testifying * * * based on my training, education, and experience, I am confident that these

items contain the drugs I identified on the report." He testified in response to another

question on cross examination that he does "the same testing on everything in the same

analytical scheme," agreeing with Hooks' trial counsel that such testing is "what's generally

done in the scientific community."

       {¶ 33} The next expert witness was Hillary Loucks, who was also forensic chemist at

the MVRCL with 4.5 years of experience in that capacity. Loucks testified that she had a

Bachelor of Science ("B.S.") in forensic science with an emphasis on chemistry, that she

had previously testified as an expert on seven occasions, and that her conclusions

regarding the content and weight of the drugs in the report submitted as an exhibit

represented conclusions "as a forensic chemist."

       {¶ 34} Finally, Jennifer Watson testified that she served as the Chemistry Technical

Leader at the MVRCL, where she was responsible for ensuring the quality of the testing

                                              - 11 -
                                                                          Butler CA2021-12-148

performed at the lab. She had fifteen years of experience at the time of the trial, and in her

role, she also performed the duties of a forensic chemist. Watson testified that she had a

B.S. in forensic science and prior experience testifying as expert.

       {¶ 35} All three expert witnesses laid out their credentials and experience, and all

three testified that they reached their conclusions regarding the drugs based upon those

qualifications. Nonetheless, "[t]he state's failure to more effectively present [the] witness'

testimony to the trier of fact is vexing to this court." State v. Gagaris, 12th Dist. Butler No.

CA2007-06-142, 2008-Ohio-5418, ¶ 29. However, having reviewed the evidence in the

record in the light most favorable to the state, we find that any rational trier of fact could

have found the identity of the substances proven beyond a reasonable doubt. Id.

       {¶ 36} While it is true that the witnesses did not verbatim affirm that their findings

regarding the content and weight of the drugs "were made within a reasonable degree of

scientific certainty," their testimony regarding their credentials and the scientific testing they

performed, rendered their testimony compliant with the strictures of Evid.R. 702. Witnesses

need not make a talismanic incantation concerning their scientific certainly where their

testimony has otherwise established that they are speaking pursuant to their "specialized

knowledge, skill, experience, training, or education." Evid.R. 702(B).

       {¶ 37} Hooks' second assignment of error is without merit and is therefore overruled.

       {¶ 38} Assignment of Error No. 3:

       {¶ 39} THERE WERE CUMULATIVE ERRORS AT TRIAL THAT DEPRIVED

HOOKS OF HIS RIGHTS TO EFFECTIVE ASSISTANCE AND DUE PROCESS UNDER

THE FEDERAL AND OHIO CONSTITUTIONS.

       {¶ 40} Hooks next argues that cumulative errors by his trial counsel and the trial court

implicated his right to a fair trial, entitling him to a reversal of his convictions. Specifically,

he asserts error in (1) the trial court preventing Hooks' counsel from eliciting evidence about

                                               - 12 -
                                                                        Butler CA2021-12-148

the circumstances of Hooks' confession; (2) admission of the toxicologists' opinions about

the controlled substances without Evid.R. 702(C) testimony about reliability; (3) the trial

court's failure to provide a jury instruction on the definition of a school premises and

counsel's failure to request such an instruction; (4) admission into evidence of four judgment

entries reflecting Hooks' four prior stipulated felony convictions; (5) the trial court's finding

Hooks to be an MDO rather than submitting the issue to the jury; (6) admission of Detective

Spanel's testimony that Hooks agreed to cooperate with officers for case consideration but

did not follow through; and (7) admission of Detective Schweitzer's testimony that Hooks

had sold fentanyl and that it was a dangerous substance that caused deaths.

       {¶ 41} At the outset, "[w]e note with disapproval appellant's shotgun approach of

raising several, unrelated issues under the guise of cumulative errors in one assignment of

error, instead of properly raising specific issues in separate assignments of error." State v.

Wilson, 12th Dist. Warren No. CA2018-03-022, 2019-Ohio-338, ¶ 24; see also 12th

Dist.Loc.App.R. 11(B)(3).

       {¶ 42} Under the doctrine of cumulative errors, a judgment may be reversed if the

cumulative effect of errors deprives a defendant of a fair trial even though each of the

instances of trial-court error does not individually constitute cause for reversal. State v.

Myers, 12th Dist. Warren No. CA2019-07-074, 2021-Ohio-631, ¶ 152.                  Harmless or

nonprejudicial errors cannot become prejudicial by sheer number of alleged errors alone.

State v. Turner, 12th Dist. Brown No. CA2019-05-005, 2020-Ohio-1548, ¶ 58. In addition,

"[i]t is not enough simply to intone the phrase 'cumulative error.'" State v. Bethel, 110 Ohio

St.3d 416, 2006-Ohio-4853, ¶ 197. We will address each error Hooks alleges.

       {¶ 43} As suggested above, Hooks’ claim of reversible cumulative error is based in

part upon ineffective assistance of counsel in failing to object to certain testimony and

evidence. To establish ineffective assistance of counsel, appellant must show (1) deficient

                                              - 13 -
                                                                        Butler CA2021-12-148

performance by counsel, that is, performance falling below an objective standard of

reasonable representation, and (2) prejudice, that is, a reasonable probability that but for

counsel's errors, the result of the proceedings would have been different. State v. King,

12th Dist. Clermont No. CA2022-01-001, 2022-Ohio-3388, ¶ 37. The failure to satisfy either

the deficiency prong or the prejudice prong of the test is fatal to a claim of ineffective

assistance of counsel. State v. Schenck, 12th Dist. Preble No. CA2021-02-003, 2022-Ohio-

430, ¶ 29.

       {¶ 44} We first note that Hooks' fifth purported error is duplicative of his argument

already addressed in this opinion. As previously established, because R.C. 2941.1410(A)

provides an exception to the MDO specification requirement where an offender is charged

pursuant to R.C. 2925.03, Counts 11 and 13 did not require an R.C. 2925.1410(A) MDO

specification. The jury made the necessary findings for the MDO label to attach, not the

trial court. This argument is without merit.

                                     1. Miranda Evidence

       {¶ 45} Hooks first challenges the trial court's decision to sustain the state's objection

to trial counsel's inquiry regarding Hooks' custodial statements to officers.         In cross

examining Detective Spanel, Hooks' trial counsel asked whether Detective Spanel had

delivered Miranda warnings to Hooks. Counsel then inquired if the detective had told

appellant that he had the right to an attorney. The state objected to both questions on the

basis of relevance, arguing that not only had Detective Schweitzer previously testified that

he delivered Miranda warnings, but the trial court had already previously ruled on the

admissibility of Hooks' statements in disposing of a prior motion to suppress evidence. As

such, the trial court sustained the state's objection.

       {¶ 46} The admissibility of evidence is within the sound discretion of the trial court

and the trial court is entitled to our deference in making decisions upon the admissibility of

                                               - 14 -
                                                                        Butler CA2021-12-148

evidence. State v. Proffitt, 12th Dist. Butler Nos. CA2016-07-134 and CA2016-07-135,

2017-Ohio-1236, ¶ 41. As such, a trial court's decision admitting evidence will not be

reversed absent an abuse of discretion. State v. May, 12th Dist. Warren No. CA2019-01-

004, 2019-Ohio-4513, ¶ 8. An abuse of discretion is more than an error of law, it implies

that the decision was unreasonable, arbitrary, or unconscionable. State v. August, 12th

Dist. Warren No. CA2018-12-136, 2019-Ohio-4126, ¶ 21.

       {¶ 47} Hooks does not identify any substantial prejudice suffered as a result of the

trial court's decision to sustain the state's objection. That is, he does not identify what he

would have accomplished if the trial court had not sustained the objection. Hooks had

already filed a motion to suppress, which had been denied following a pretrial hearing.

Appellant may have sought to undermine the weight of his statement, but appellant had

already been advised of Miranda by the time he made his statements.

                                  2. Toxicologists' Opinions

       {¶ 48} Hooks next challenges both the admissibility of the toxicologists' statements

"without testimony under Rule 702(C) about reliability" and his trial counsel's failure to object

to the statements. This is slightly different from his sufficiency challenge addressed above

and we address these arguments accordingly.

       {¶ 49} A trial court's role in determining whether an expert's testimony is admissible

under Evid.R. 702(C) focuses on whether the opinion is based upon scientifically valid

principles, not on whether the expert's conclusions are correct or whether the testimony

satisfies the proponent's burden of proof at trial. State v. Hawkins, 12th Dist. Warren No.

CA2020-07-039, 2021-Ohio-3072, ¶ 35. The decision to admit or exclude expert testimony

lies within the sound discretion of the trial court. State v. Ritchie, 12th Dist. Warren No.

CA2017-11-155, 2018-Ohio-4256, ¶ 94.

       {¶ 50} As established above, the testimony of the expert witnesses regarding their

                                              - 15 -
                                                                        Butler CA2021-12-148

credentials and the scientific testing they performed rendered their testimony compliant with

Evid.R. 702. As such, we find that the trial court did not abuse its discretion in admitting the

testimony, and trial counsel's failure to object does not constitute error. This argument is

meritless.

                            3. Jury Definition of School Premises

       {¶ 51} Hooks next argues that because there was no jury instruction on the definition

of a school premises, he "lost the opportunity to argue for reduced offenses." A "school

premises" definition is not included as a standard jury instruction by OJI. See Ohio Jury

Instructions, CR Section 525.03 (Rev. Nov. 18, 2017). Moreover, there is no indication that

such an instruction would be helpful to Hooks. As noted above, "[s]chool premises" is

defined as "[t]he parcel of real property on which any school is situated, whether or not any

instruction, extracurricular activities, or training provided by the school is being conducted

on the premises at the time a criminal offense is committed." R.C. 2925.01(R)(1). The

Google Maps image admitted into evidence depicted the school's location with a distance

line drawn from the edge of the property to Hooks' apartment.

       {¶ 52} Hooks argues that the school-premises definition "required the State to prove

the school boundaries, the real-estate parcel that housed the school building, or a real-

estate parcel owned by the district used for instruction, extracurriculars, or training." This

argument adds requirements to the statute, which only requires the state to prove that an

offender committed the offense "within one thousand feet of the boundaries of any school

premises." R.C. 2925.01(P).

       {¶ 53} Instructing the jury that "school premises" refers to that parcel of real property

on which a school is situated would not have opened additional arguments to Hooks. Hooks

was not precluded from arguing to the jury that the Google Maps images and Detective

Schweitzer's testimony did not prove beyond a reasonable doubt that Hooks committed the

                                             - 16 -
                                                                         Butler CA2021-12-148

trafficking offenses in the vicinity of a school because the state presented no property

boundary evidence.       This assumes that the jury would have placed some practical

significance to the use of the term "parcel" as opposed to the term "premises" and that the

state would have been unable to rely upon the Google Maps images as depicting the

"parcel" of real property upon which Lakota West High School is situated. No real estate

parcel evidence is required to prove a school-premises specification. As we previously

noted, "there are other ways to determine the distance between two points." State v.

Franklin, 164 Ohio App.3d 758, 2005-Ohio-6854, ¶ 10 (12th Dist.). The trial court did not

err in failing to instruct the jury on the definition of a school premises.

                                     4. Felony Stipulations

       {¶ 54} Hooks next argues that the trial court erred by permitting four judgment entries

reflecting his prior felony drug convictions to go to the jury as evidence. Hooks stipulated

to the convictions, and the state submitted certified copies of the judgment entries reflecting

Hooks' prior convictions into evidence.         The trial court instructed the jury that its

consideration of Hooks' prior convictions was limited to the prior conviction element of the

having weapons under disability offense.

       {¶ 55} The Ohio Supreme Court previously held that a trial court abuses its discretion

when "it refuses a defendant's offer to stipulate to the fact of the prior conviction or

indictment and instead admits into evidence the full record of the prior judgment or

indictment when the sole purpose of the evidence is to prove the element of the defendant's

prior conviction or indictment." State v. Creech, 150 Ohio St.3d 540, 2016-Ohio-8440, ¶

40. The state asserts that admission of the judgment entries was not erroneous because

Hooks' stipulation was only to their admissibility, not to the fact of his prior convictions.

Thus, the state argues that the judgment entries were necessary to prove the prior

conviction element of the having weapons under disability offense. However, the record

                                               - 17 -
                                                                                      Butler CA2021-12-148

belies the state's assertion. It is apparent that Hooks stipulated to the fact of his prior

convictions, rendering admission of the judgment entries a Creech violation.4

        {¶ 56} Hooks contends that he was denied effective assistance of counsel because

trial counsel permitted the judgment entries to go to the jury.5 However, even if we were to

find counsel's performance deficient in this regard, based on the overwhelming evidence

presented against him, Hooks cannot show any resulting prejudice.6 State v. Rodriguez,

12th Dist. Butler No. CA2008-07-162, 2009-Ohio-4460, ¶ 72; see also State v. Grate, 164

Ohio St.3d 9, 2020-Ohio-5584, ¶ 137. To the extent that Hooks is claiming error separate

from his ineffective assistance argument, his trial counsel's errors are harmless for the same

reasons. State v. Haynes, 12th Dist. Butler No. CA2010-10-273, 2011-Ohio-5743, ¶ 11.

        {¶ 57} We find no error here.

                                    5. Detective Spanel's Testimony

        {¶ 58} Hooks next argues that Detective Spanel's testimony that Hooks agreed to

cooperate with officers in exchange for consideration and subsequently failed to do so was

improper and prejudicial.             Testimony established that Hooks provided police with

information leading to a search warrant yielding 1000 grams of a controlled substance, but

that he did not provide further assistance. The testimony concerning Hooks' promise of

cooperation with police was first elicited during Hooks' cross-examination of Detective

Spanel. On re-direct, Detective Spanel testified that Hooks had directed officers to a house



4. The assistant prosecutor stated the parties' stipulation in the presence of the jury. As to all four judgment
entries, the prosecutor stated that Hooks was the person named in each of the judgment entries and was
convicted of possession of or trafficking in cocaine, as applicable.

5. Hooks maintains that the trial court did not instruct the jury concerning the limited purpose for which it may
consider his prior convictions. However, the record indicates that in its final instructions to the jury, the trial
court instructed the jury to limit consideration of prior convictions only for the purpose of satisfying the prior
convictions element of Hooks' weapons under disability charge.

6. As the factual recitation indicates, the offenses for which Hooks was indicted arose from five controlled
drug purchases and the execution of a search warrant at Hooks' residence.
                                                       - 18 -
                                                                       Butler CA2021-12-148

and gave them the name of a drug dealer on November 15, 2018, but did nothing after that.

This testimony was proper to rebut any impression that Hooks had rendered assistance to

law enforcement who then reneged on the promise of consideration for Hooks' assistance.

As such we find no error with the admission of the testimony nor with trial counsel's failure

to object.

                             6. Detective Schweitzer's Testimony

       {¶ 59} Hooks next argues that Detective Schweitzer's testimony regarding Hooks'

sale of fentanyl, and the danger of fentanyl, was inappropriate and unfairly prejudicial

because Hooks was not charged with possession or trafficking of fentanyl. However, the

substances purchased from Hooks on at least three occasions contained fentanyl. As such,

we find that the testimony was highly relevant and that its probative value was not

substantially outweighed by the danger of unfair prejudice. Evid.R. 403(A). Trial counsel's

failure to object likewise did not constitute error.

       {¶ 60} Because we have found that no errors occurred during Hooks' trial, we find

that Hooks was not deprived of a fair trial, and the cumulative error doctrine is inapplicable.

Hooks' sixth assignment of error is overruled.

       {¶ 61} Judgment affirmed.


       S. POWELL and PIPER, JJ., concur.




                                               - 19 -